DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,4-5,10-11,13-14,17-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Patel 20090008078 .


    PNG
    media_image1.png
    779
    668
    media_image1.png
    Greyscale

Referring to claims 1 and 10, Patel discloses a completion assembly for deployment in a wellbore, the completion assembly comprising: (a) an elongated tool string (see fig. 22, 1400) having a distal portion and a proximal portion and a flow passage defined therein, wherein the proximal portion comprises an upper completion assembly (see paragraph 0029, assembly can have upper completion) and the distal portion comprises (i) a lower completion assembly ( at 1222) extending from a junction assembly ( see Examiner annotated Figure 22, at A) along a first axis and (ii) a lateral completion assembly ( at 1220) extending from the junction assembly along a second axis spaced apart from the first axis; (b) a first plurality of sand screen assemblies disposed along the lower completion assembly and in fluid communication with the flow 
Referring to claims 2 and 11, Patel discloses a first tubular string (see Examiner Annotated Figure 22, at B) extends from the junction assembly substantially coaxially with a main axis of the tool string assembly and a second tubular string (see Examiner annotated figure 22, at C) extends from the junction assembly spaced apart from the first tubular string, wherein each tubular string is in fluid communication with a plurality of sand screen assemblies disposed at a distal end of each tubular string ( see figure 13, each completion has a plurality of sand screen assemblies).
Referring to claims 4 and 13, Patel discloses wherein the controller comprises a transmitter for transmitting a wireless signal (see paragraph 0032 controller can send signal to the flow control device and the flow control device can received signals wirelessly, then the controller would inherently have a transmitter to wirelessly send the signals).
Referring to claims 5, 14 and 18, Patel discloses a plurality of electronic flow control nodes further comprise a sensor ( P1) electrically coupled to the wireless transmitter of the electronic flow control node (see paragraph 0032, signals can be sent to sensor wireless).
Referring to claim 17, Patel discloses a completion assembly for deployment in a wellbore, the completion assembly comprising: (a) an upper completion assembly ( at 1400); (b) a junction assembly  ( at A) attached to a lower portion of the upper completion assembly; (c) a lower completion assembly (1222) extending from the junction assembly along a first axis; (d) a lateral completion assembly (1220) extending .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel 20090008078 in view of Garcia 201000314109.
Referring to claim 3 and 12, Patel does disclose that the controller can be in wired communication with valves (see paragraph 0089) but does not disclose at least one valve disposed along the proximal portion of the tool string, wherein the valve disposed along the proximal portion of the tool string is in wired communication with the controller. Garcia teaches at least one valve (138) disposed along the proximal portion of the tool string, which allows control when flow from the  lower completions is delivered to  the surface (see paragraph 0043).   As it would be advantageous to control when fluid from the lower and later completions is delivered to the  surface, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the assembly disclosed by Patel to have   at least one valve disposed along the proximal portion of the tool string, wherein the valve disposed along the proximal portion of the .

Claims 6,15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel 20090008078 in view of Techentien et al. 20130048280.
Referring to claim 6,15 and 19, Patel does not disclose at least one sand screen assembly further comprises a shunt tube assembly adjacent the sand screen, the shunt tube assembly comprising a transport tube and a packing tube extending along at least a portion of the length of the base pipe, where each of the tubes has a passageway defined therein, the packing tube further including a plurality of nozzles. Techentien teaches a sand screen assembly (202) further comprises a shunt tube assembly (204) adjacent the sand screen, the shunt tube assembly comprising a transport tube (212) and a packing tube (213) extending along at least a portion of the length of the base pipe, where each of the tubes has a passageway defined therein, the packing tube further including a plurality of nozzles (see paragraph 0068).  Techentien teaches the shunt tube assembly allow gravel packing around the sand assembly to help control sand production (see paragraph 0002 and 0007). As it would be advantageous to help control sand production, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the assembly disclosed by Patel to have at least one sand screen assembly further comprises a shunt tube assembly adjacent the sand screen, the shunt tube assembly comprising a transport tube and a packing tube extending along at least a portion of the length of the base pipe, where each of the tubes has a .

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel 20090008078 in view of Vu 9644458.
Referring to claim 9, Patel discloses a first and second sand screen assembly connected by a connecting sleeve  that defining a connecting sleeve flow path in fluid communication with a first screen flow path and a second screen flow path.  Vu teaches a second screen assembly comprising a second base pipe (24) extending between a first end and a second end; a second sand screen (32) disposed around a portion of the second base pipe and forming a second sand screen flow path between the second sand screen and the second base pipe, wherein the first end of a base pipe of a first screen assembly is coupled (at 26) to second end of the base pipe of the second screen assembly to form a joint therebetween; a connecting sleeve (12) extending between the sand screen of the first sand screen assembly and the second sand screen so as to span the joint between the coupled base pipes, the connecting sleeve defining a flow path (80) between the connecting sleeve and the base pipes, the connecting sleeve flow path in fluid communication with the first screen assembly flow path and the second screen assembly flow path. As it would be advantageous to connect a second sand screen assembly to the first sand screen assembly to ensure all of a formation zone is covered, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the assembly disclosed by Patel to have a second screen assembly  and a connecting sleeve as claimed in view of the teachings of Vu.

Allowable Subject Matter
Claims 7-8,16,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Giovanna Wright/           Primary Examiner, Art Unit 3672